TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00325-CV


                                 John Thomas Aiken, Appellant

                                                  v.

                                  Angelique S. Naylor, Appellee


                FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-17-001602, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This Court stayed this appeal in 2017 after receiving notice of a related

bankruptcy. See Tex. R. App. P. 8.1, 8.2. After the stay, no party to this appeal sought

reinstatement. See Tex. R. App. P. 8.3. We have now been informed that the bankruptcy case

related to this appeal is closed and, therefore, have reinstated the appeal.

               On June 26, 2020, the Clerk of this Court sent notice to the parties that this appeal

would be dismissed for want of prosecution unless a status report was filed on or before

July 6, 2020, that provided reason to retain this appeal. See Tex. R. App. P. 42.3(b). To date, no

response has been filed. Accordingly, we dismiss the appeal for want of prosecution.
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Prosecution

Filed: October 6, 2020




                                                2